DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 7/5/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 7/5/2022. In particular, original Claims 1, 20, and 21 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, 10-13, 16, and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seda et al (US 2019/0214579).

Regarding claim 1, Seda et al discloses an organic light emitting device with the following structure (Figure 1, [0030] and [0306]):

    PNG
    media_image1.png
    294
    668
    media_image1.png
    Greyscale
,
where the anode (3) corresponds to the first electrode, the cathode (4) corresponds to the second electrode; layer 10 corresponds to the recited organic layer between the anode and cathode and comprises a light emitting layer (5) ([0306]). 
The light emitting layer comprises the following fluorescent dopant compound (Abstract – Formula (1), [0331], and Page 28 ):

    PNG
    media_image2.png
    216
    402
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    272
    372
    media_image3.png
    Greyscale
.
These compounds correspond to recited Formula 1, i.e.

    PNG
    media_image4.png
    279
    353
    media_image4.png
    Greyscale
,
where X is B; Y1 and Y2 are S; R1, R2, and R3 are H; and A3 is benzene, i.e. a C6 carbocyclic group. From the above compounds in the reference it is clear that the reference encompasses an embodiment where A1 is given by recited Formula (2-10) or (2-11), i.e.

    PNG
    media_image5.png
    192
    357
    media_image5.png
    Greyscale
.
In the compound of the reference, the recited group A2 is benzene as not a benzo-dibenzofuran given by recited Formula (2-10) or (2-11).  However, these compounds represent just one embodiment disclosed by the reference and attention is directed to Formula (1) of the reference, i.e.

    PNG
    media_image6.png
    274
    303
    media_image6.png
    Greyscale
.
In this compound one or more sets of adjacent groups among R1 to R11 form a substituted or unsubstituted heterocyclic ring, i.e. the groups can form the benzo-dibenzofuran group in the compound above ([0009]). Given that the reference discloses that two (2) or more sets R1 to R11 form an substituted or unsubstituted heterocyclic ring, it is clear that the groups R7 and R8 can form the same benzo-dibenzofuran groups formed by R1 and R2. Therefore, A2 in Formula (1) of the present claims is also given by recited Formula  (2-10) or (2-11), i.e.

    PNG
    media_image5.png
    192
    357
    media_image5.png
    Greyscale

While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference does not disclose that the disclosed compound emits light in a near infrared region having a maximum emission wavelength of 680 nm or greater.  However, the  reference has rendered obvious the instant claimed compound, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 2, Seda et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device with the following structure(Figure 1, [0030] and [0306]):

    PNG
    media_image7.png
    294
    668
    media_image7.png
    Greyscale
,
where the anode (3) corresponds to the first electrode, the cathode (4) corresponds to the second electrode; layer 10 corresponds to the recited organic layer between the anode and cathode and comprises a light emitting layer (5) ([0306]). Layer 6 is a hole transport layer, i.e. a hole transport region, disposed between the anode (3) and the light emitting layer (5). Layer (7) is an electron transport layer, i.e. an electron transport region, disposed between the cathode (4) and the light emitting layer (5) ([0306]-[0307]).

Regarding claim 3, Seda et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises the compound as a dopant in the amount of 0.1 to 30 mass % ([0332]). The light emitting layer further comprises a host compound ([0328]). Given that the light emitting layer only requires the dopant and host compounds, it is clear that the host comprises 99.9 to 70 mass % of the light emitting layer. Therefore, the ratio of host : dopant in the light emitting layer is [99.9 – 70]: [0.1 – 30], overlapping the recited ratio range of about [95 -10] : [5 – 10].
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 4, Seda et al teaches all the claim limitations as set forth above. The reference is silent with respect to the HOMO and LUMO energies of the disclosed compound.  However, the reference has rendered obvious the instantly claimed compound and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 5, Seda et al teaches all the claim limitations as set forth above. As discussed above, A3 is a benzene group.

Regarding claim 6, Seda et al teaches all the claim limitations as set forth above. As discussed above, A3 is a benzene group.

Regarding claim 8, Seda et al teaches all the claim limitations as set forth above. As discussed above, A1 and A2 are the same.

Regarding claim 10, Seda et al teaches all the claim limitations as set forth above. As discussed above, A3 is a benzene group, i.e. a non-fused cyclic group.

Regarding claim 11, Seda et al teaches all the claim limitations as set forth above. As discussed above, R1 to R3 are H.

Regarding claim 12, Seda et al teaches all the claim limitations as set forth above. Given that R4, R5, R6, R7, R11 and R12 are not required, the reference discloses the compound of the present claims.

Regarding claim 13, Seda et al teaches all the claim limitations as set forth above. Given that R4, R5, R6, R7, R11 and R12 are not required, the reference discloses the compound of the present claims.

Regarding claim 16, Seda et al teaches all the claim limitations as set forth above. From the discussion above, the compound is symmetrical with respect to an axis through X and A3.

Regarding claim 18, Seda et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display apparatus and a light display apparatus comprising the organic light emitting device ([0383]).

Regarding claim 19, Seda et al l teaches all the claim limitations as set forth above. As discussed above, the reference discloses a display apparatus and a light display apparatus comprising the organic light emitting device, i.e. electronic devices.

Regarding claim 20, Seda et al discloses the following fluorescent dopant compound (Abstract – Formula (1), [0331], and Page 28 ):

    PNG
    media_image2.png
    216
    402
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    272
    372
    media_image3.png
    Greyscale
.
These compounds correspond to recited Formula 1, i.e.

    PNG
    media_image4.png
    279
    353
    media_image4.png
    Greyscale
,
where X is B; Y1 and Y2 are S; R1, R2, and R3 are H; and A3 is benzene, i.e. a C6 carbocyclic group. From the above compounds in the reference it is clear that the reference encompasses an embodiment where A1 is given by recited Formula (2-10) or (2-11), i.e.

    PNG
    media_image5.png
    192
    357
    media_image5.png
    Greyscale
.
In the compound of the reference, the recited group A2 is benzene as not a benzo-dibenzofuran given by recited Formula (2-10) or (2-11).  However, these compounds represent just one embodiment disclosed by the reference and attention is directed to Formula (1) of the reference, i.e.

    PNG
    media_image6.png
    274
    303
    media_image6.png
    Greyscale
.
In this compound one or more sets of adjacent groups among R1 to R11 form a substituted or unsubstituted heterocyclic ring, i.e. the groups can form the benzo-dibenzofuran group in the compound above ([0009]). Given that the reference discloses that two (2) or more sets R1 to R11 form an substituted or unsubstituted heterocyclic ring, it is clear that the groups R7 and R8 can form the same benzo-dibenzofuran groups formed by R1 and R2. Therefore, A2 in Formula (1) of the present claims is also given by recited Formula  (2-10) or (2-11), i.e.

    PNG
    media_image5.png
    192
    357
    media_image5.png
    Greyscale

While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference does not disclose that the disclosed compound emits light in a near infrared region having a maximum emission wavelength of 680 nm or greater.  However, the  reference has rendered obvious the instant claimed compound, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 21, Seda et al discloses an organic light emitting device with the following structure (Figure 1, [0030] and [0306]):

    PNG
    media_image1.png
    294
    668
    media_image1.png
    Greyscale
,
where the anode (3) corresponds to the first electrode, the cathode (4) corresponds to the second electrode; layer 10 corresponds to the recited organic layer between the anode and cathode and comprises a light emitting layer (5) ([0306]). The light emitting layer comprises the following fluorescent dopant compound (Abstract – Formula (1), [0331], and Page 28 ):

    PNG
    media_image2.png
    216
    402
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    272
    372
    media_image3.png
    Greyscale
.
These compounds correspond to recited Formula 1, i.e.

    PNG
    media_image4.png
    279
    353
    media_image4.png
    Greyscale
,
where X is B; Y1 and Y2 are S; R1, R2, and R3 are H; and A3 is benzene, i.e. a C6 carbocyclic group; and A2 is benzene, i.e. a C6 carbocyclic group.
From the compounds disclosed by the reference, it is clear that the reference encompasses an embodiment where A1 is given by recited Formula (2-10) or (2-11), i.e.

    PNG
    media_image5.png
    192
    357
    media_image5.png
    Greyscale
.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference does not disclose that the disclosed compound emits light in a near infrared region having a maximum emission wavelength of 680 nm or greater.  However, the  reference has rendered obvious the instant claimed compound, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.


Claims 1, 14-15, 17, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ogiwara et al (US 2020/0035922).

Regarding claim 1, Ogiwara et al discloses an organic light emitting device with the following structure (Figure 1):

    PNG
    media_image8.png
    403
    461
    media_image8.png
    Greyscale
,
where the anode corresponds to the recited first electrode, the cathode corresponds to the recited second electrode; layers 6-9 correspond to the recited organic layer; and layer 5 is the recited light emitting layer.
	The light emitting layer comprises the following compound (Abstract and Page 198): 
    PNG
    media_image9.png
    160
    300
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    196
    291
    media_image10.png
    Greyscale
.
These compounds correspond to recited Formula 1, i.e.

    PNG
    media_image4.png
    279
    353
    media_image4.png
    Greyscale
,
where X is B; Y1 and Y2 are S; R1 and R2 are H; R3 is C4 alkyl; and A3 is benzene, i.e. a C6 carbocyclic group. From these compounds disclosed by the reference, it is clear that the reference encompasses an embodiment where A1 is given by recited Formula (2-10) or (2-11), i.e.

    PNG
    media_image5.png
    192
    357
    media_image5.png
    Greyscale

While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference does not disclose that the disclosed compound emits light in a near infrared region having a maximum emission wavelength of 680 nm or greater.  However, the  reference has rendered obvious the instant claimed compound, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

	Regarding claim 14, Ogiwara et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference the recited group X is B and Y1 and Y2 are S and therefore are not NR4 and NR6 as required by the present claims. However, this compound is but one embodiment an attention is directed to Formula (2) of the reference ([0023]), i.e.

    PNG
    media_image11.png
    163
    147
    media_image11.png
    Greyscale
,
where X21 and X22 are NRa, where Ra is C6-30 aryl, i.e. benzene ([0024] and [0027]). Accordingly, the disclosure the reference encompasses an embodiment where the recited groups R4 and R6 are C6 aryl groups. 

Regarding claim 15, Ogiwara et al teaches all the claim limitations as set forth above. As discussed above, the recited groups R4 and R6 are both C6 aryl groups.

Regarding claim 21, Ogiwara et al discloses an organic light emitting device with the following structure (Figure 1):

    PNG
    media_image8.png
    403
    461
    media_image8.png
    Greyscale
,
where the anode corresponds to the recited first electrode, the cathode corresponds to the recited second electrode; layers 6-9 correspond to the recited organic layer; and layer 5 is the recited light emitting layer.
	The light emitting layer comprises the following compound (Abstract and Page 198): 
    PNG
    media_image9.png
    160
    300
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    196
    291
    media_image10.png
    Greyscale
.
These compounds correspond to recited Formula 1, i.e.

    PNG
    media_image4.png
    279
    353
    media_image4.png
    Greyscale
,
where X is B; Y1 and Y2 are S; R1 and R2 are H; R3 is C4 alkyl; and A3 is benzene, i.e. a C6 carbocyclic group. From these compounds disclosed by the reference, it is clear that the reference encompasses an embodiment where A1 is given by recited Formula (2-10) or (2-11), i.e.

    PNG
    media_image5.png
    192
    357
    media_image5.png
    Greyscale

While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference does not disclose that the disclosed compound emits light in a near infrared region having a maximum emission wavelength of 680 nm or greater.  However, the  reference has rendered obvious the instant claimed compound, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 17, Ogiwara et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference the recited group X is B at not NR4 and NR6. However, this compound is but one embodiment an attention is directed to Formula (20) of the reference ([0217]), i.e.

    PNG
    media_image12.png
    251
    232
    media_image12.png
    Greyscale
,
where X21a and X22a are NRa, where Ra is C6-30 aryl, i.e. benzene ([0218]] and [0027]). 
The group R2 in compound discussed above is tert-butyl. However, the reference discloses that R2 can be a C1-30 alkyl and therefore encompasses methyl. Accordingly, the disclosure the reference encompasses an embodiment where the recited groups R4 and R6 are C6 aryl groups and R3 is methyl. In light of the above, the reference discloses compound 70 of the claims, i.e.

    PNG
    media_image13.png
    145
    187
    media_image13.png
    Greyscale


Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767